Citation Nr: 1023498	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.  In October 
2008, the Board remanded this issue for further development.

Initially, the Board notes that the December 2003 rating 
decision that denied service connection for hypertension 
denied the claim on both a direct and secondary bases.  
However, the subsequent statement of the case appears to have 
limited the appeal to a claim based on secondary service 
connection.  The Board finds that this narrowing of the issue 
on appeal was improper in light of the statements made by the 
Veteran in support of his claim and has therefore 
characterized the issue on appeal as it appears above so as 
to include both theories of entitlement.  See West v. Brown, 
7 Vet. App. 329 (1995) (en banc) (an appeal of a service 
connection claim includes all benefits that potentially stem 
from the essential elements of the claim); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991) (holding that the 
Board is required to consider all evidence of record and to 
consider, and discuss in its decision, all "potentially 
applicable" provisions of law and regulation).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the Board remanded the 
appeal in October 2008 to both obtain missing VA treatment 
records and to obtain a medical opinion as to the origins or 
etiology of the Veteran's hypertension.  However, while the 
RO in December 2008 and August 2009 made requests for the 
Veteran's missing VA treatment records, neither a copy of 
those records nor a statement from the VA Medical Center 
stating that these records were no longer available appear in 
the record.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
Moreover, the RO did not obtain the requested medical 
opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998), held 
that, where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Accordingly, given the RO's failure to fully comply with the 
development requested by the Board in its October 2008 
remand, the Board must once again remand the appeal for this 
development.  See 38 C.F.R. § 19.9 (2009); Stegall, supra.

In this regard, the Board notes that while 38 C.F.R. § 3.310 
(2009) was amended during the pendency of the appeal, it does 
not appear that the Veteran was provided notice of the change 
in a Veterans Claims Assistance Act of 2000 (VCAA) letter or 
in a supplemental statement of the case.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 19.31 (2009).  Therefore, a remand 
is also required to provide the Veteran with this required 
notice.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC must obtain and associate 
with the claim's file all of the 
claimant's January 1988 to the present 
treatment records from the Kansas City 
VA Medical Center that have not 
already been associated with the 
claim's file including his treatment 
records dated from January 1988 to 
November 1999, laboratory glucose 
studies dated from December 1995 to 
February 1996, and treatment records 
for hypertension and diabetes mellitus 
dated from January 2004 to the 
present.  All actions to obtain the 
requested records should be documented 
fully in the claim's file.  Because 
these are Federal records, if any of 
the records cannot be located or no 
such records exist, a memorandum of 
unavailability must be associated with 
the claims files and the Veteran 
should be provided with a copy of this 
memorandum.  

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be afforded a hypertension examination.  
The claim's folder should be forwarded to 
and reviewed by the examiner.  
Thereafter, after a review of the record 
on appeal and an examination of the 
claimant, the examiner must provide an 
explicit response to the following 
questions:

(a)	Is it at least as likely as not 
that the Veteran's hypertension 
was caused by his military 
service?
(b)	Is it at least as likely as not 
that the Veteran's hypertension 
manifested itself to a 
compensable degree in the first 
post-service year?
(c)	Is it at least as likely as not 
that the Veteran's hypertension 
was caused or aggravated by a 
service connected disability 
including the claimant's diabetes 
mellitus?

Note 1:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's hypertension 
was aggravated by a service connected 
disability including his diabetes 
mellitus, the examiner should provide a 
base-line as to the severity of the 
hypertension before being aggravated by 
the service connected disability.

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009) which 
notice must include notice of the recent 
amendments to 38 C.F.R. § 3.310.

4.  The RO/AMC should thereafter 
readjudicate the claim.  If the claim is 
denied, the RO/AMC should issue a 
supplemental statement of the case to the 
Veteran and his representative that 
includes, among other things, citation to 
the recent amendments to 38 C.F.R. 
§ 3.310 and they should be given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

